Citation Nr: 1743135	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-22 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1961. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office(RO) in Nashville, Tennessee. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2017; a transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1985 Board decision denied service connection for a low back disability. 

2.  The evidence received since the February 1985 Board decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The February 1985 Board decision, which denied service connection for a low back disorder, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §3.156 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104  (b) (West 2014).  A Board decision is final on the date stamped on its face.  38 C.F.R. § 20.1100 (2016).  Nevertheless, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

A February 1985 Board decision denied entitlement to service connection for a low back disorder.  The Veteran did not timely appeal this decision to the United States Court of Appeals for Veterans Claims (Court), nor did he timely request Reconsideration of the decision.  Thus, the February 1985 Board decision is final and new and material evidence must be received to reopen the claim.  The Veteran filed his present claim to reopen service connection for a lower back disability in December 2012.

Since the final Board decision, the Veteran's submitted a private medical opinion indicating that "[i]t certainly is possible that his injury in the late 50's contributed to early progression of degenerative disc disease."  In his July 2017 Board hearing, the Veteran further stated that two surgeons who treated him since service also believed that his current back disorder could have been caused by service.  

In light of the above evidence, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for a low back disability has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for a low back disability has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.


REMAND

As noted above, the Veteran's has submitted private treatment records suggesting his low back disorder is related to service, including a May 2011 x-ray in which the doctor provided an impression of advanced degenerative disc disease at L2-L3 through L5-S1, and a July 2017 private medical opinion indicating that it was possible his in-service injury contributed to his degenerative disc disease.  

The Veteran has not been afforded a VA examination for his claimed low back disorder.  The Board finds that the evidence of record is sufficient to warrant a VA examination.  Accordingly, the Veteran must be provided a VA examination in order that a medical opinion may be obtained regarding whether the Veteran has a current low back disability that is a result of her active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that in his July 2017 Board hearing, the Veteran indicated he was receiving treatment from the VA with regards to his low back disorder, and that his VA doctor had arranged for him to receive acupuncture treatment.  The most recent VA treatment records associated with the file are from September 2013.  Thus, on remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his lower back which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Then, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his claimed low back disability.  

The examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed low back disability is related to his active service or any incident therein. 

The examiner must specifically acknowledge and discuss the Veteran's in-service injury to his lower back, and the July 2017 private medical opinion addressing the etiology of his degenerative disc disease. 

The examination report must include a complete rationale for all opinions expressed.  

3.  Then, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


